Genger v Genger (2016 NY Slip Op 07987)





Genger v Genger


2016 NY Slip Op 07987


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Saxe, Richter, Gische, JJ.


2293 651089/10

[*1]Arie Genger, et al., Plaintiffs-Respondents,
vSagi Genger, et al., Defendants-Respondents, Dalia Genger, Defendant-Appellant. 
Sagi Genger, etc., et al., Cross Claimants, Counterclaimants, and Third-Party Claimant-Respondents, 
Arie Genger, et al., Cross-Claim, Counterclaim, and/or Third-Party Defendants-Respondents.


Law Offices of Judith Bachman, New York (Judith Bachman of counsel), for Dalia Genger, appellant.
Kasowitz, Benson, Torres & Friedman LLP, New York (Eric Herschmann of counsel), for Arie Genger and Orly Genger, respondents.
Thomas J. Arlington II, Wilmington, DE, of the bar of the State of Delaware, admitted pro hac vice of counsel), for TR Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, Jules Trump, Eddie Trump, Mark Hirsch and Trans-Resources, Inc., respondents.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered November 25, 2014, which, to the extent appealed from as limited by the briefs, upon the parties' stipulation, dismissed the complaint, unanimously affirmed, with costs.
Defendant Dalia Genger, as Trustee for the Orly Genger 1993 Trust (Orly Trust), failed to articulate any objection to the court's entry of the November 25, 2014 order dismissing plaintiff Orly Trust's breach of fiduciary duty and unjust enrichment claims against certain defendants, and her claim is not properly before this Court (Horizon Asset Mgt., LLC v Duffy, 106 AD3d 594, 595 [1st Dept 2013]). In any case, that order did not dismiss any claims; rather, it recognized that all claims had previously been dismissed or discontinued by prior court orders, dismissed the complaint, and severed other viable third party claims, cross claims, and counterclaims unrelated to the Orly Trust.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK